This is an application by Callis Shirley and Sam Stevenson for a writ of habeas corpus to be let to bail. *Page 368 
An examination of the record discloses the fact that Ollie Prince was killed on the 9th day of February, 1918, in the vicinity of Katie, in Garvin county. A number of negroes were in the party. There had been a gambling game and whisky drinking carousal in effect for considerable time on the day of the homicide. A brother-in-law of the deceased during the time the carousal was in progress became engaged in a controversy with a negro named Stevenson. A fistic encounter ensued wherein both parties were knocked down. Immediately following this difficulty Simp Stevenson shot the deceased, Prince. A large number of shots were fired by various persons. Simp Stevenson admitted that he did the killing; that the others took part in the fight after he had fired the fatal shot.
The district court of Garvin county granted bail to Simp Stevenson and two others, but denied bail to these petitioners.
Without expressing any opinions upon the weight of the evidence or the culpability of the various parties accused of this homicide, it is our judgment that the petitioners herein should be granted bail.
In view of the showing made before this court and the fact that the district court of Garvin county fixed bail for Simp Stevenson and others in the sum of $5,000, it is the order of this court that the petitioners herein be granted bail in like sums, formal recognizance to be entered into as provided by law and all conditions imposed thereby, the bond to be approved by the court clerk of Garvin county. When proper bail bond is given and approved by the court clerk of said county, the petitioners shall be discharged and allowed their freedom on the bail so furnished. *Page 369